Order reversed, without costs, and the petition under section 330 of the Election Law granted. Although the voter signatures in dispute contained the proper addresses, incorrect election or assembly districts were listed. This was not a case of confusion created by reapportionment. The provisions of subdivision 2 of section 135 of the Election Law must be strictly followed. (Cf. Matter of Maurin v. Allis, 28 A D 2d 810, affd. 20 N Y 2d 671.) Moreover, as noted by the dissenter at the Appellate Division, this was not a case in which the voters’ prior election or assembly districts were listed.
Concur: Chief Judge Breitel and Judges Gabrielli, Jones, Wachtler, Rabin and Staley.* Taking no part: Judge Stevens.

 Designated pursuant to section 2 of article VI of the State Constitution.